Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to application 17/665757 filed on 02/07/22. 
Claims 1-20 are remain pending in the application.

Oath/Declaration

The oath/declaration filed on July 02, 2022 is acceptable.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11243472.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 11243472.


Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10678142.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 10678142.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Bailey et al. (U.S. Patent No. 2016/0283617).

As to claims 1, 10 and 18 the prior art teaches a method comprising: 

receiving a layout for fabricating a mask (see fig 2, fig 4 paragraph 0038-0041); 

determining a first target contour corresponding to a first set of process conditions (see fig 2-5 paragraph 0040-0045); 

determining a second target contour corresponding to a second set of process conditions, wherein the first set of process conditions is different from the second set of process conditions (see fig 2-5 paragraph 0046-0053 and summary); 

simulating a first potential modification to the layout under the first set of process conditions to generate a first simulated contour (see fig 2-5 paragraph 0048-0057); 


simulating a second potential modification to the layout under the second set of process conditions to generate a second simulated contour (see fig 2-5 paragraph 0052-0058); 

evaluating costs of the first and second potential modifications based on comparing the first and second simulated contours to the first and second target contours, respectively (see fig 2-5 paragraph 0052-0059 and summary); 

and providing the layout and one of the first and second potential modifications having a lower cost for fabricating the mask (see fig 2-6 paragraph 0060-0065 and background).

As to claims 2 the prior art teaches wherein the first target contour is different from the second target contour (see fig 2-5 paragraph 0038-0043).

As to claims 3 the prior art teaches wherein the first set of process conditions corresponds to optimal process conditions (see fig 2-5 paragraph 0041-0046).

As to claims 4 the prior art teaches wherein the second set of process conditions includes at least a process condition that has a non-optimal value (see fig 2-5 paragraph 0044-0049 and summary).

As to claims 5 the prior art teaches wherein the second set of process conditions includes at least a process condition that is an average of multiple non-optimal values (see fig 2-5 paragraph 0047-0052).

As to claim 6 the prior art teaches wherein the evaluating of the costs incudes: determining a first set of edge placement errors associated with the first simulated contour and the first target contour (see fig 2-5 paragraph 0040-0044 and summary); 

and determining a second set of edge placement errors associated with the second simulated contour and the second target contour (see fig 2-5 paragraph 0043-0047).

As to claim 7 the prior art teaches wherein the evaluating of the costs includes calculating a sum of squares of the edge placement errors (see fig 3-6 paragraph 0048-0052).

As to claim 8 the prior art teaches wherein the evaluating of the costs includes calculating penalties associated with the first and second simulated contours, respectively (see fig 3-6 paragraph 0050-0054).

As to claims 9 the prior art teaches wherein the penalties are associated with design rule violations (see fig 2-5 paragraph 0052-0056 and summary).

As to claims 11 the prior art teaches wherein the first set of process conditions is different from the second set of process conditions (see fig 1-3 paragraph 0036-0041).

As to claims 12 the prior art teaches wherein the process conditions include parameters selected from the group consisting of mask error, focus variation, and lithographic dose variation (see fig 1-4 paragraph 0038-0041).

As to claims 13 the prior art teaches wherein the first set of process conditions corresponds to optimal process conditions, and wherein the second set of process conditions includes at least a process condition that is non-optimal (see fig 2-4 paragraph 0049-0054 and summary).

As to claim 14 the prior art teaches wherein the second set of process conditions includes at least an optimal value (see fig 2-5 paragraph 0052-0057 and summary).

As to claims 15 the prior art teaches wherein the selecting of the one of the first and second modifications includes comparing a first sum of squares of the first set of edge placement errors and a second sum of squares of the second set of edge placement errors (see fig 2-5 paragraph 0056-0060).

As to claims 16 the prior art teaches wherein the first sum and the second sum include weighted squares of the first set of edge placement errors and weighted squares of the second set of edge placement errors, respectively (see fig 3-6 paragraph 0058-0063).
 
As to claims 17 the prior art teaches wherein the second target contour is based on an average of the second set of process conditions and a third set of process conditions that is different from the first and second set of process conditions (see fig 4-7 paragraph 0060-0065 and summary).

As to claims 19 the prior art teaches wherein the plurality of potential modifications includes modifications to the layout and setups of the lithographic process (see fig 3-7 paragraph 0062-0058).

As to claims 20 the prior art teaches wherein the costs are based on edge placement errors between the simulated contours and the plurality of target contours (see fig 3-7 paragraph 0066-0070 and summary).















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851